     Case 2:20-ap-01022-VZ                      Doc 13 Filed 02/14/20 Entered 02/14/20 11:55:27                                         Desc
                                                 Main Document    Page 1 of 5


Attorney or Party Name, Address, Telephone & FAX                            FOR COURT USE ONLY
 Nos., State Bar No. & Email Address


Benjamin Taylor, SON 240636
Law Offices of Benjamin Taylor
1880 Century Park East. Suite 714
Los Angeles, OA 90067
Telephone;(310) 201-7600
Fax:(310)201-7601
btaylor@taylorlawfinnpc.com                                                                        :RK U.S. BANKRUPTCY COUF
                                                                                                lENTRAL DISTRICT OF CAUFORNI^
                                                                                                BY;                 Deputy Clerk




Attorney for: HONG LIU

                                                 UNITED STATES BANKRUPTCY COURT
                         CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION

In re:
                                                                            CASE NO.: 2:19-bk-24804-\/Z
YUETiNG JIA
                                                                            ADVERSARY NO.: 2:20-01022-VZ
                                                                            CHAPTER: 11




                                                             Debtor(s)


HONG LIU
                                                                                      APPLICATION OF NON-RESIDENT
                                                                                          ATTORNEY TO APPEAR IN A
                                                                                        SPECIFIC CASE[LBR 2090-1(b)]
                                                            Plaintiff(s).
                                   vs.



YUETING JIA, an individual; and DOES 1 through 20 inclusive,



                                                                                      [No hearing required per LBR 2090-1(b)(6)]
                                                         Defendant(s).



1. I, AMIAD KUSHNER                                                                                   . apply to the
   court under LBR 2090-1(b)for permission to appear and participate in the above-entitled action on behalf of the
   following named party, by whom I have been retained {specify name of party):
   HONG LIU


2. I have paid the required fee specified in LBR 2090-1(b)(5) to the United States District Court and have attached a
    copy of the receipt.




            This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of Califomia.

June 2016                                                               Page 1                                  F 2090-1.2.APP.NONRES.ATTY
Case 2:20-ap-01022-VZ   Doc 13 Filed 02/14/20 Entered 02/14/20 11:55:27   Desc
                         Main Document    Page 2 of 5
Case 2:20-ap-01022-VZ   Doc 13 Filed 02/14/20 Entered 02/14/20 11:55:27   Desc
                         Main Document    Page 3 of 5
Case 2:20-ap-01022-VZ   Doc 13 Filed 02/14/20 Entered 02/14/20 11:55:27   Desc
                         Main Document    Page 4 of 5
Case 2:20-ap-01022-VZ   Doc 13 Filed 02/14/20 Entered 02/14/20 11:55:27   Desc
                         Main Document    Page 5 of 5
